DETAILED ACTION
Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

	The claimed invention is indefinite and nonenabling because the overall shape/configuration and scope of the design cannot be understood without resorting to conjecture. Since the drawing disclosure constitutes the entire visual disclosure of the claim, it is imperative that the drawing or photograph be clear and complete. Nothing regarding the design sought to be patented must be left to conjecture. See MPEP 1503.02.

The scope of the claim is inconsistently disclosed. Portions of the design are illustrated in solid line in some views but broken line in others. The top area of the bag is shown as having the lines adjacent to the handle in solid line in Figs. 1/7/8 but broken in Fig. 5 and potentially in 2. 

    PNG
    media_image1.png
    443
    668
    media_image1.png
    Greyscale

	Additionally, the sidewall zipper portion of the binder is illustrated in various combinations of broken and solid line that is inconsistent through all the views. It is not possible to understand what potions of this feature are intended to be claimed without resorting to conjecture. Please see below for an example. It is suggested that the claim be made consistently in solid line or broken line in all of the relevant views to overcome the rejection. 

    PNG
    media_image2.png
    1212
    592
    media_image2.png
    Greyscale

Due to the inconsistencies between the views and lack of clarity of the disclosure, it is not possible to understand the overall appearance and scope of protection sought by applicant’s claim.  Therefore the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention.  Such ambiguities in the disclosure fail to enable a designer of ordinary skill in the art to reproduce the shape and appearance of the design claimed.  

Corrected drawing sheets are strongly suggested in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
	
References
The references cited as art of record. Applicant may view and obtain copies of U.S. Patent references by visiting the following site and doing an online search. http://www.uspto.gov/patft/index.html. As per the requirement under MPEP 707.05(a), 
Conclusion
The claimed design is rejected under 35 USC § 112 (A) and (B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to April Rivas whose telephone number is (571) 270-0232. The examiner can normally be reached Monday-Friday at 9:00 a.m. to 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Asch, can be reached at (571) 272-2632. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (877) 217-9197 (toll-free).

/APRIL RIVAS/
April Rivas
Primary Patent Examiner
Art Unit 2921